Title: From Thomas Jefferson to Mary Jefferson Eppes, 2 December 1797
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


                    
                        My dear Maria
                        Monticello Dec. 2. 97.
                    
                    You will be surprised at receiving a letter from me dated here at this time. But a series of bad weather having suspended our works many days, has caused my detention. I have for some time had my trunk  packed and issued my last orders, and been only waiting for it to cease raining. But it still rains. I have a bad prospect of rivers and roads before me. Your sister removed to Belmont about three days ago. The weather ever since has kept us entirely asunder. If tomorrow permits my departure I shall be in Philadelphia in [about] a week from this time. You shall hear from me there, should it be only to provoke answers to my letters assuring me of your health, of Mr. Eppes’s and the good family of Eppington. I received his letter from Mrs. Payne’s which gave us great comfort: but we have apprehended much that you did not get to Eppington before the bad weather set in. Tell Mr. Eppes that I leave orders for a sufficient force to begin and finish his house during the week after the Christmas holidays; so that his people may come safely after New-year’s day. The overseer at Shadwell will furnish them provisions. Present my affections to him, and the family, and continue to love me as you are tenderly beloved by Your’s affectionately
                    
                        Th: Jefferson
                    
                